BROCK, Chief Judge.
These are general rate cases and have been so declared by the Commission pursuant to G.S. 62-137. See G.S. 7A-30(3).
The order of the Utilities Commission does not apply to the applicant, Sharon Utilities, Inc., Docket No. W-193, Sub 1. That utility has transferred its system to the City of Charlotte and its certificate has been cancelled.
Each of applicants’ assignments of error has been considered and is overruled. The order of the North Carolina Utilities Commission is affirmed.
Judge Carson concurs.
Judge Morris dissents.